OuiNioN,
Me. Justice Williams:
The plaintiff complains of the removal of a gate and part of ■a fence which enclosed his fields, by means of which his crops were damaged. The defendant admits the acts charged, and ■seeks to justify them by alleging that they were done in the removal of unlawful obstructions in the alleys adjoining his lots in the village of Green Oak, which deprived him of the use of them in getting upon the rear of his lots. The plaintiff denies the existence of the alleys, and shows a deed from the former owner of the farm which covers the ground where they are alleged to be. Two questions are thus raised: First, were the alleys surveyed by the former owner as part of the plat of the village of Green Oak ? Second, if so, did the plaintiff have actual notice of that fact when he purchased the farm ? These are questions of fact, and if there was evidence bearing upon them sufficient to submit to the jury, their finding is a final ■disposition of them.
The evidence shows that in 1856 the entire farm was owned by Crissman, who laid out the village of Green Oak on a part ■of it, and proceeded to sell lots. Ballentine bought lots Nos. 13 and 14. Crissman afterwards sold the farm to Heastand, reserving the’ lots sold in the village of Green Oak. Heastand ■sold, with a like reservation, to Sloan, who took possession of the farm. There was no recorded plat of the village of Green *104Oak; and the questions encountered on the trial in the court below were: What is the village of Green Oak? ' How many lots, streets, and alleys does it contain, and where are they situated ? What actual knowledge had Sloan upon this subject when he purchased the farm. Upon these questions there was considerable evidence, some of which was contradictory, but it was ample in amount to require its submission. We see no reason to complain of the manner in which the learned judge left the questions to the jury. The jury have found that the alleys contended for by the defendant were part of the village plat as laid out, and that their existence and location were known to Sloan when he purchased the farm. The plaintiff had, therefore, no right to recover in the action on the facts so found.
The judgment is therefore affirmed.